Abatement Order filed November 20, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00922-CR
                                ____________

                  KAREN WOODING BRYANT, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


             On Appeal from the County Criminal Court at Law No. 8
                              Harris County, Texas
                         Trial Court Cause No. 1872448


                  CONTINUING ABATEMENT ORDER

      On April 10, 2014, this court abated this appeal for the trial court to conduct
a hearing or hearings to compel the court reporter, Sondra Humphrey, to file the
reporter’s record in this appeal. The reporter’s record in this case was due
November 11, 2013. See Tex. R. App. P. 35.1. To date, the reporter’s record has
not been filed.
      Records have been filed from several hearings conducted by the Honorable
Sherman Ross, the presiding judge for the Harris County Criminal Courts. In
addition, counsel for the State has submitted proposed Findings of Fact and
Conclusions of Law concerning the status of the records for this case and other
cases reported by Sondra Humphrey. Based upon these records and the State’s
proposed findings and conclusions, it appears that the reporter’s record in this
appeal may be “lost or destroyed” for purposes of appeal.

      Rule 34.6(f) of the Texas Rules of Appellate Procedure provides that an
appellant is entitled to a new trial when the reporter=s record or exhibits are lost,
under the following circumstances:

      (1) if the appellant timely requested a reporter’s record;
      (2) if, without the appellant=s fault, a significant exhibit or a
      significant portion of the court reporter=s notes and records has been
      lost or destroyed or — if the proceedings were electronically recorded
      — a significant portion of the recording has been lost or destroyed or
      is inaudible;
      (3) if the lost, destroyed, or inaudible portion of the reporter=s record,
      or the lost or destroyed exhibit, is necessary to the appeal=s resolution;
      and
      (4) if the lost, destroyed or inaudible portion of the reporter=s record
      cannot be replaced by agreement of the parties, or the lost or
      destroyed exhibit cannot be replace either by agreement or the parties
      or with a copy determined by the trial court to accurately duplicate
      with reasonable certainty the original exhibit.
Tex. R. App. P. 34.6(f).

      Accordingly, the court requests the Honorable Sherman Ross to determine
the following: (1) whether appellant timely requested a reporter’s record; (2)
whether without the appellant’s fault, significant exhibits and/or portions of the


                                          2
record have been lost or destroyed; (3) whether the lost exhibits and/or portions of
the record are necessary to appellant=s appeal; and (4) whether the parties can agree
on replacement of the missing exhibits with copies, or (5) if the trial court can
determine that copies accurately duplicate the missing exhibits with reasonable
certainty or the missing portions of the reporter’s record can be replaced by
agreement. The court is directed to reduce its findings to writing and to have a
supplemental clerk’s record containing those findings filed with the clerk of this
court, together with a reporter’s record from any hearing, within 30 days of the
date of this order.

      The appeal remains abated, treated as a closed case, and removed from this
court’s active docket. The appeal will be reinstated on this court’s active docket
when the supplemental record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion. If the court reporter files the record prior to
the date set for the hearing, the appeal will be reinstated and the trial court need not
hold a hearing.



                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Busby.




                                           3